Exhibit 10.1

CASH AMERICA INTERNATIONAL, INC.

2014 LONG-TERM INCENTIVE PLAN – DECEMBER 2014 RESTRICTED STOCK UNIT

AWARD AGREEMENT

This 2014 Long-Term Incentive Plan – December 2014 Restricted Stock Unit Award
Agreement (the “Agreement”) is entered into as of the 18th day of December,
2014, by and between CASH AMERICA INTERNATIONAL, INC. (the “Company”) and
             (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Cash America International, Inc. 2014
Long-Term Incentive Plan (the “Plan”), which is administered by the Management
Development and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and

WHEREAS, any terms used herein with an initial capital letter shall have the
same meaning as provided in the Plan, unless otherwise specified herein; and

WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
granted to Employee an award (the “Award”) of Restricted Stock Units (“RSUs”) to
encourage Employee’s continued loyalty and diligence;

WHEREAS, the RSUs represent the unfunded and unsecured promise of the Company to
issue to Employee an equivalent number of shares of the common stock of the
Company or its successors (“Shares”) at a future date, subject to the terms of
this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Award.

(a) General. Subject to the restrictions and other conditions set forth herein,
the Company hereby grants to Employee an Award of              RSUs.

(b) Grant Date. The Award was granted to Employee on December 18, 2014 (the
“Grant Date”).

2. Vesting. The Award shall vest as follows: Substantially equal 20% increments
of the RSUs shall vest on each of the following dates as long as Employee
continuously remains (i) employed by the Company or its Affiliates, and/or
(ii) a member of the Company’s Board of Directors (the “Board”), through the
applicable vesting date: January 31, 2016; January 31, 2017; January 31, 2018,
January 31, 2019 and January 31, 2020. Any RSUs that have not vested shall
remain subject to forfeiture under Section 3 of this Agreement.

3. Treatment of Award Upon Termination of Employment or Failure to Vest. Upon
Employee’s termination of employment with the Company and all of its Affiliates
(and, if applicable, upon termination of his or her service as a member of the
Company’s Board) for any reason (including death), any portion of the Award that
has not yet vested as provided in Section 2 of this Agreement shall be
immediately forfeited, and Employee shall forfeit any and all rights in or to
such unvested portion of the Award.



--------------------------------------------------------------------------------

4. Delivery of Shares. (a) as each 20%-portion of the Award vests, the Company
shall instruct its transfer agent to issue Shares, either in book entry or stock
certificate form, which shall evidence the conversion of such vested RSUs into
whole vested Shares, in the name of Employee (or if Employee has died, in the
name of Employee’s designated beneficiary or, if no beneficiary has been
designated, Employee’s estate (“Beneficiary”)) within a reasonable time after
the vesting date of such 20%-portion of the Award, but (b) in no event will the
Shares relating to the then-vesting portion of the Award be transferred to
Employee (or, if applicable, to Employee’s Beneficiary) later than December 31
of the calendar year in which the vesting date for the then-vesting portion of
the Award occurs. The Company shall not be required to deliver any fractional
Shares under the Award. Any fractional Share shall be rounded up to the next
whole Share.

5. Change in Control.

(a) Vesting and Payment. In the event of a Change in Control (as defined below)
while Employee is still employed by the Company or an Affiliate and/or while
serving as a member of the Company’s Board, if applicable, vesting of the Award
shall automatically accelerate and the Award shall become 100% vested as of the
date the Change in Control occurs as long as Employee has remained continuously
employed through such date by the Company or by an entity that is an Affiliate
of the Company on the day immediately preceding the date of the Change in
Control and/or served as a member of the Company’s Board through such date. In
such event, the Shares payable with respect to the outstanding vested RSUs shall
be delivered to Employee in a lump sum within 60 days following the date of the
Change in Control. A “Change in Control” shall mean an event that is a change in
the ownership of the Company, a change in the effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company, all as defined in Code Section 409A and guidance issued thereunder
(collectively, “Code Section 409A”), except that 35% shall be substituted for
30% in applying Treasury Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be
substituted for 40% in applying Treasury Regulations
Section 1.409A-3(i)(5)(vii). Notwithstanding the above, a “Change in Control”
shall not include any event that is not treated under Code Section 409A as a
change in control event with respect to Employee. Notwithstanding the
incorporation of certain provisions from the Treasury Regulations under Code
Section 409A, the Company intends that all payments under this Agreement be
exempt from Section 409A under the exemption for short-term deferrals in
Treasury Regulations Section 1.409A-1(b)(4).

(b) Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Shares, provide Employee with an equivalent amount payable in the form
of cash.

6. Agreement of Employee. Employee acknowledges that certain restrictions under
state or federal securities laws may apply with respect to the Shares to be
issued pursuant to the Award. Specifically, Employee acknowledges that, to the
extent Employee is an “affiliate” of the Company (as that term is defined in
Rule 144 under the Securities Act of 1933 (“Rule 144”)), the Shares to be issued
as a result of the Award are subject to certain restrictions under applicable
securities laws (including particularly Rule 144). Employee hereby agrees to
comply with such state and federal securities laws with respect to any
applicable restrictions on the resale of such Shares and to execute such
documents and take such actions as the Company may reasonably require in
connection therewith.

 

2



--------------------------------------------------------------------------------

7. Withholding. Upon the issuance of Shares to Employee pursuant to this
Agreement, Employee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash or, with respect to the
issuance of Shares to Employee pursuant to this Agreement, by delivery of whole
Shares (including Shares issuable under this Agreement) in accordance with
Section 14(a) of the Plan.

8. Adjustment of Awards.

(a) If there is an increase or decrease in the number of issued and outstanding
Shares through the payment of a stock dividend or resulting from a stock split,
a recapitalization, or a combination or exchange of Shares, then the number of
outstanding RSUs hereunder shall be adjusted so that the proportion of such
Award to the Company’s total issued and outstanding Shares remains the same as
existed immediately prior to such event.

(b) If there is spin-off or other similar distribution to the Company’s
shareholders of stock, the number and type of shares subject to the Award shall
be adjusted by the Committee (which adjustment may include Shares, stock of such
Affiliate, cash or a combination thereof) so that the value of the outstanding
Award immediately prior to such event is preserved, as determined by the
Committee in its sole discretion. If stock of an Affiliate or former Affiliate
becomes subject to the Award as a result of any such adjustment, the terms of
the Agreement shall apply to such stock in the same manner as if it were Shares.

(c) Except as provided in subsections (a) and (b) above, no adjustment in the
number of Shares subject to any outstanding portion of the RSUs shall be made
upon the issuance by the Company of shares of any class of its capital stock or
securities convertible into shares of any class of capital stock, either in
connection with a direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon the conversion of any other obligation of the
Company that may be convertible into such shares or other securities.

(d) Upon the occurrence of events affecting Shares other than those specified in
subsections (a), (b) and (c) above, the Committee may make such other
adjustments to awards as are permitted under Section 5(c) of the Plan. This
section shall not be construed as limiting any other rights the Committee may
have under the terms of the Plan.

9. Plan Provisions.

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. In the
event of any conflict between the provisions of the Agreement and the Plan, the
Plan shall control. For the avoidance of doubt and without limiting anything
herein or in the Plan, Employee hereby acknowledges that the compensation
recovery provisions described in Section 14(n) of the Plan apply to the Award
granted hereunder and this Agreement.

10. Miscellaneous.

(a) Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Employee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any Affiliates, or (3) interfere in any way with the right of the Company or its
Affiliates to terminate Employee’s employment or services at any time.

 

3



--------------------------------------------------------------------------------

(b) Interpretation. Employee accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. The undersigned Employee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.

(c) Shareholder Rights. Neither Employee nor Employee’s Beneficiary shall have
any of the rights of a shareholder with respect to any Shares issuable upon
vesting of any portion this Award, including, without limitation, a right to
cash dividends or a right to vote, until (i) such portion of the Award is
vested, and (ii) such Shares have been delivered and issued to Employee or
Employee’s Beneficiary pursuant to Section 4 of this Agreement.

(d) Severability. If any term, provision, covenant or restriction contained in
the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

(e) Controlling Law. The Agreement is being made in Texas and shall be construed
and enforced in accordance with the laws of that state.

(f) Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersede any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

(g) Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.

(h) Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Employee’s heirs, legal representatives, successors and assigns.

(i) Execution/Acceptance. This Agreement may be executed and/or accepted
electronically by Employee and/or executed in duplicate counterparts, the
production of either of which (including a signature or proof of electronic
acceptance) shall be sufficient for all purposes for the proof of the binding
terms of this Agreement.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first set forth above.

 

CASH AMERICA INTERNATIONAL, INC. By:  

 

EMPLOYEE*

 

 

* Electronic acceptance of this Award by Employee shall bind Employee by the
terms of this Agreement pursuant to Section 10(i) of this Agreement.

 

5